Citation Nr: 1205213	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  08-29 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for essential tremors. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, and Observer


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 RO decision, which denied a claim for service connection for essential tremors.

In July 2009, a videoconference hearing was held before the undersigned Veterans Law Judge at the North Little Rock, Arkansas, RO.  A transcript of that proceeding has been associated with the claims folder.

In November 2009, this issue was remanded by the Board for further development. 

The Board notes that a Veterans Health Administration (VHA) medical opinion was recently obtained in November 2011.  Subsequently, the Veteran submitted a statement dated January 9, 2012, accompanied by an email from a physician.  In an attached Medical Opinion Response Form, the Veteran indicated that he was submitting the enclosed argument and/or evidence and requested that the case be remanded to the Agency of Original Jurisdiction (AOJ) for review of this new evidence.  However, in a January 30, 2012, Informal Hearing Presentation, the Veteran's representative indicated that they would like to waive RO jurisdiction over this new evidence and would like to waive the remaining 60 days afforded to respond to the medical opinion so as to proceed with the appeal.  As such, in light of the January 2012 Informal Hearing Presentation, the Board will proceed to evaluate the claim, as done below. 


FINDING OF FACT

Essential tremors is not shown by the most probative medical evidence of record to be etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Essential tremors was not incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A February 2008 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and available, relevant VA and private medical records are in the claims file.  The Board finds that all available records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was provided a VA examination for this claim in April 2010.  The Board notes that the Veteran indicated in a May 2010 statement that he felt that this examination should have been conducted by a neurologist as opposed to a regular M.D.  He also indicated that the physician marked things that he did not recall her asking him.  The Board has considered the Veteran's assertions in this regard.  However, the examination report reflects that the examiner reviewed the claims file and examined the Veteran thoroughly.  There is no indication that the physical examination of the Veteran at this time was inadequate.  Subsequently, a VHA medical opinion was provided in November 2011 by a neurologist.  The neurologist reviewed the claims file and noted the Veteran's assertions.  As such, the Board finds the November 2011 opinion to be thorough, complete, and sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

The Veteran contends that he developed essential tremors as a result of his active duty service.  Specifically, he asserted in his November 2007 claim that his tremors were caused by extensive exposure to pesticides that he had to mix while serving as a sanitation officer on Board the USS Ranger from 1970 to 1972.  In a January 2012 Informal Hearing Presentation, the Veteran contended that the pesticides that he would spray on the food storage area contained diazinon.  In an April 2008 statement, the Veteran asserted that, while typing a report in late 1970, his hands and forearms began shaking so badly that he could not keep his hands on the typewriter.  He essentially asserted in the July 2009 hearing transcript that he has continued to have tremors since his active duty service.  

A review of the service treatment records reveals that the Veteran reported in November 1970 with the complaint of being "shakey."  The examiner indicated that there was no obvious problem and that the Veteran was "reassured."  

A review of the personnel records reveals that the Veteran's duties involved regular and meaningful inspections, instructions, and insect eradication.  
      
Current medical evidence of record confirms that the Veteran was diagnosed with essential tremors in a July 2004 VA neurology consultation record.  

In April 2010, the Veteran underwent a VA compensation and pension examination.  The examiner reviewed the claims file.  The Veteran reported that he first experienced his hands shaking in service and that he sought help, but was told that it was just "nerves."  He indicated that he had experienced symptoms on and off since that time.  The examiner noted a diagnosis of essential tremors, but indicated that she could not resolve the issue of whether such tremors were related to service without resort to speculation.  She further noted that there is a note of being seen once for shaky hands.  This Veteran was able to work since service in many occupations which required the use of his hands without difficulty.  He worked for 28 years as a machine operator and forklift driver for a paper company.  He lost his job due to a plant closure and not anything medically related on his part.  This means that he continued working at least 3 years after diagnosis of essential tremor.  His fear at the time of diagnosis was familial Parkinson's disease, for which the work up was negative.  There was no sign of tremor on examination today.  

A VHA medical opinion was provided on this matter in November 2011.  In the November 2011 opinion, the physician noted that she reviewed the extensive medical record materials forwarded to her, to specifically include the service treatment record and the July 2004 medical record.  The physician noted that the question before her pertains to etiology of essential tremor, specifically if exposure to pesticides could cause this type of tremor.  In the absence of the other signs of toxicity, she indicated that she doubts this is the case.  She reviewed the evidence based medicine and did not supportive data that essential tremor is etiologically linked to toxicity caused by organophosphates pesticide, diazinon including.  Diazinon and other organophosphate pesticides inhibit the enzyme acetylcholinesterase (AchE).  This results in normal accumulation of Ach in the nervous system.  Symptoms of acute diazinon exposure develop in minutes to hours following exposure.  Initial symptoms include nausea, dizziness, salivation, headache, sweating, lacrimation, and rhinorrhea.  The symptoms can progress to vomiting, abdominal cramps, diarrhea, muscle twitching, weakness, tremor, and a lack of coordination.  Dark or blurred vision, anxiety and restlessness, as well as psychiatric symptoms, such as depression, memory loss, and confusion have been reported.  Because diazinon is fat soluble, there is potential for delayed toxicity if significant amounts of diazinon are stored in fatty tissues.  Intermediate syndrome is characterized by difficulty breathing and muscle weakness.  Cranial nerve palsies and depressed tendon reflexes have also been reported.  Studies have suggested that exposure to some organophosphate pesticides can result in long-term neurological problems, including organophosphate-induced delayed neuropathy.  However, reports of these symptoms following diazinon exposures are rare.  The physician concluded by opining that it is unlikely that essential tremor is caused by pesticide toxicity diazinon.  There are no supportive data available in medical literature to suggest that pesticides are of major importance as etiology of essential tremor.  The examiner again noted that she reviewed the extensive medical record forwarded to her.  The Veteran was complaining of being "shakey" in 1970.  He did not have any other additional complaints at that time.  He did seek medical attention.  The clinical evaluation was concluded with reassurance, no obvious problem on November 30, 1970.  No further work up or treatment emerged at that time.  The physician noted that there is a lack of specific description of what was called "shakey".  The examiner's understanding is that just because "shakey" did not have any specific pattern, which could be better described.  By convention tremor in medical terminology is described by at least 2 main cardinal features:  frequency and action or resting tremor.  Visible tremor can be pathologic, but distinguishing between enhanced physiologic versus essential tremor can be difficult.  Causes of enhanced physiologic tremor are wide: anxiety, fever, medications, stimulants, such as caffeine, hyperthyroidism, etc.  The physician determined that there is insufficient evidence that the Veteran had the onset of tremor during his military duty.  "Shakey" does not mean tremor by definition.   The physician stated that, in her opinion, we are talking about two different diagnoses made in different time and valid for the time when they were done.  There is no relation of one with another.  Essential tremor is diagnosed clinically as there are no blood tests or brain imagines to support the diagnosis.  The Veteran was diagnosed with essential tremor at age 61.  This diagnosis was made several years later, after he retired from his military duty.  Essential tremor is common after age 40 and most common after age 65.  A family history of essential tremor is noted in 50-60% of cases.  It is well known that family history of essential tremor has a strong correlation with early onset of the disease before age 20.  Sporadic cases occur later in life span.  The examiner noted that the Veteran does not have a family history of essential tremor so the likelihood of early onset is low.  The physician stated that it is less likely than not that essential tremor had its onset while in military service.   

More recently, the Veteran submitted a January 2012 response from a physician that he emailed regarding the etiology of his essential tremors.  This physician indicated that, unfortunately, epidemiology of ET is not well worked out and there are few studies linking specific chemical exposure to the disease.  Hence, the physician indicated that he could not make a claim at this time (so probably a 3 on your scale below but it is hard to say).  The Board notes that the scale that the physician is referring to is a list of possible opinion language regarding a possible relationship to chemical exposure.  The '3' on the scale indicates "at least as likely as not " (equal to or greater than 50%).  

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2011).  While the Veteran reported feeling shaky in service on an isolated occasion, there is no indication in the service treatment records that the Veteran had essential tremors during his active duty service.  Moreover, the November 2011 VHA opinion specifically reflects that it is less likely than not that essential tremor had its onset while in military service.  As the November 2011 VHA opinion is based on a complete review of the claims file and provides an extensive rationale, the Board finds this opinion is the most probative medical evidence of record on the matter.  Therefore, as the most probative medical evidence of record on the matter specifically reflects that it is less likely than not that essential tremor had its onset while in military service the Board finds that service connection cannot be granted on a direct basis.  See Shedden, supra. 

In evaluating the probative value of the November 2011 VHA opinion, the Board has considered that the physician stated that it is well known that family history of essential tremor has a strong correlation with early onset of the disease before age 20, with sporadic cases occurring later in life span, but that the Veteran does not have a family history of essential tremor so the likelihood of early onset is low.  In this regard, the Board notes that the Veteran has reported that he has a family history of Parkinson's disease.  However, as Parkinson's disease and essential tremors are separate diseases, this family history of Parkinson's disease would not be relevant to the physician's statements.

The Board has also considered that the January 2012 email response from the private physician indicates "at least as likely as not " (equal to or greater than 50%) with regard to a possible relationship to chemical exposure.  However, the physician also specifically noted that the epidemiology of ET is not well worked out and there are few studies linking specific chemical exposure to the disease.  The physician indicated that he could not make a claim at this time.  Therefore, the Board finds that this opinion is clearly speculative.  The Court has held that a medical link that is only speculative, general or inconclusive in nature, cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  As such, the Board finds this opinion is of very little probative value with regard to the matter on appeal.  
The Board acknowledges the Veteran's contentions that he has essential tremors as a result of his active duty.  However, the most probative medical evidence of record does not support this contention.  The Veteran can attest to factual matters of which he had first- hand knowledge, and, to this extent, his reports of a history of pain in his neck are of some probative value.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  Therefore, the Board ultimately places more weight on the November 2011 opinion regarding this matter, for the reasons discussed above.

The Board notes that the Veteran essentially asserted in the July 2009 hearing transcript that he has continued to have tremors since his active duty service.  Moreover, the Veteran has submitted statements from his son, daughter, a former girlfriend who has known the Veteran since 1974, and an acquaintance who has known the Veteran since before his service in the military.  The Veteran's son and daughter contend that they are able to recall their father shaking for as long as they can remember.  The former girlfriend reported that she can recall the Veteran shaking shortly after he was discharged from the Navy.  The acquaintance reported that he knew the Veteran before service and contends that the Veteran did not begin shaking until his service in the Navy.   

With regard to the statements of the Veteran's children, the Board notes that the Veteran's son indicated that he was 30 years old in 2009 and his daughter was 28 in 2009.  Therefore, their recollection of his shaking could not date back to his active duty service.  Likewise, the former girlfriend indicated that she knew the Veteran in 1974 after his discharge.  Therefore, her recollection of his shaking could not date back to the Veteran's time in service either.  

The Board notes that the Veteran is competent to report a continuity of symptomatology since service and his friend is competent to report that he did not recall the Veteran shaking until service.  However, the Veteran's service treatment records beyond November 1970 show no complaints of tremors or shakiness.  The January 1973 Report of Medical Examination upon separation from service also does not document complaints or diagnoses of shakiness or tremors.  Further, the post-service medical evidence of record does not document treatment or diagnoses of essential tremors until 2004, approximately 31 after his discharge from service.  Significantly, upon first being seen in June 2004, the Veteran gave no indication as to how long his symptoms had been present, or at least no report was documented regarding the duration of his symptoms.  Thereafter, however, in July 2004, the Veteran reported that his symptoms had been present for "many months or years."  Certainly, this description could contemplate symptomatology that had been present for a very long time, and suggests that onset may have been so gradual as to make it difficult for the Veteran to offer a precise report.  However, given the inclusion of the word "months" as an option, and given that the Veteran's reason for seeking treatment was his fear of having Parkinson's, it seems highly unlikely that his description could be reasonably construed as encompassing a 31 year history of tremors.  Therefore, while the Board notes that the Veteran is competent to report shaking since service and his friend is competent to report witnessing the Veteran develop shaking when he served on active duty, the Board ultimately concludes that his report of experiencing continuity of symptomatology since service is unreliable.  Consequently, the Board finds these lay assertions regarding continuity of symptomatology not probative with regard to granting service connection for essential tremors. 

Additionally, the Board acknowledges that the Veteran has referenced and submitted medical literature regarding tremors.  While the Board has considered this evidence, the Board finds that such generic texts, which do not address the facts of this particular Veteran's case, and with a sufficient degree of medical certainty, do not amount to competent medical evidence of causality.  Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The Board notes that the Veteran has specifically indicated in a January 2012 statement that the Mayo Clinic of Florida has discovered a mutated gene that is found in people with Parkinson's disease and that this same mutated gene is found in people with essential tremors.  The Veteran went on to conclude that, if the chemical of agent orange causes Parkinson's disease, and the same mutated gene is the cause of essential tremors, then it would only seem logical that the chemicals that he worked with in the Navy could and probably would have caused essential tremors.  While the Board has considered these assertions, the Board finds the Veteran's logic to be outside his scope of knowledge as a lay person.  As discussed above, the Veteran as a lay person with no medical training or specialized knowledge, is simply not competent to draw such medical conclusions.  While Parkinson's disease has been determined to be related to exposure to agent orange, essential tremors has not been so determined.  Moreover, there is no medical evidence showing that the pesticides to which the Veteran was exposed would have had similar effects as those of agent orange.  Therefore, as the November 2011 VHA opinion is based on a complete review of the claims file, considers the specific circumstances of the Veteran's case, and provides an extensive rationale, the Board finds this opinion to be of greater evidentiary weight than the generic literature that was submitted or referenced by the Veteran.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for essential tremors, and the benefit-of-the-doubt rule is not for application.  


ORDER

Entitlement to service connection for essential tremors is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


